USCA4 Appeal: 22-6370      Doc: 13         Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6370


        MORRIS LEE HARPER,

                             Petitioner - Appellant,

                      v.

        SUPERINTENDENT WARDEN OF JAIL; GREENVILLE COUNTY SHERIFF,

                             Respondents - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:21-hc-02237-BO)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Morris Lee Harper, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6370      Doc: 13         Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Morris Lee Harper, a former North Carolina pretrial detainee, appeals the district

        court’s order dismissing without prejudice his 28 U.S.C. § 2241 petition, in which he

        sought release from pretrial detention. 1 Harper was convicted in North Carolina state court

        during the pendency of this appeal. Because Harper is no longer a pretrial detainee, his

        appeal is moot. See, e.g., Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015) (per

        curiam). We therefore dismiss the appeal for lack of jurisdiction. 2 We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




               1
                Although Harper noted his appeal before the district court entered its final order,
        we construe his informal brief as the functional equivalent of a notice of appeal from that
        order. See Smith v. Barry, 502 U.S. 244, 248-49 (1992).
               2
                 We note, however, that Harper may challenge his detention under 28 U.S.C.
        § 2254 now that he has been convicted in state court. But any such challenge would be
        subject to § 2254’s exhaustion requirements.

                                                     2